COLEMAN, J.
In the case of Sanders v. The Court of County Commissioners, ante, p. 543, we held that the act of February 28th, 1895, (Acts of 1894-95, p. 731), was unconstitutional and void as contravening section 2, Art. IV of the constitution! It follows as an obvious consequence from that decision, that the act of 1896-97, p. 471, under which the present proceedings were instituted, is also unconstitutional and void, as contravening that part of the same section of the constitution, which declares that “each law shall contain but one subject, which shall be clearly expressed in its. title.” As was held in the opinion in that case, under existing statutes the fine and forfeiture fund and claims against it are subjects wholly separate and distinct from the general fund of a county, and that “no reasonable construction of the title of an act to regulate the. fine and forfeiture fund would admit of the conclusion, .that such a title contemplated an appropriation of the general funds of a county,” etc. Upon the authority of that case, the present case must be affirmed.
Affirmed.